DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Applicant states (p. 9-10):
Specifically, Ellenbeck and Chu, alone or combination, fail to teach or suggest "defining a ranging round including an initial timeslot and a plurality of response slots for discovering and performing ranging with any mobile device in a vicinity of the beacon device;" "during a first response slot of the plurality of response slots, receiving a first response message at a first response time, the first response message comprising a first identifier of a first mobile device that transmitted the first response message;" and "during a second response slot of the plurality of response slots, receiving a second response message at a second response time, the second response message comprising the beacon identifier, a second identifier of a second mobile device that transmitted the second response message" as recited by claim 1 as amended.

Applicant specifies below.
Argument 1: Applicant states (p. 11)
The Office alleges that FIG. 19 meets the limitation for a "ranging round" because the double headed arrows between the mobile devices and the beacon 1902 define a range of communication However, para. [0154] of Ellenbeck describes FIG. 19 as an initiating device 1902 and responding devices 1904-1914 performing mutual authentication for the communication round and not ranging.

Response 1:


Argument 2: Applicant states (p. 13)
The Office alleges that FIG. 6, reproduced below, meets the limitation for the "initial time slot" and a "plurality of response timeslots". However, Ellenbeck merely show a series of retransmission windows (including a series of sub-timeslots) for transmitting the information from the transmitting mobile devices to the receiving mobile devices . . . The retransmission window is not a response slot to the beacon device but a transmission time to other devices. Hence, Ellenbeck does not teach or suggest "defining a ranging round!' as recited by Claim 1.
	
	
Response 2:
Examiner respectfully disagrees. An initial time slot and a plurality of response timeslots are shown in at least fig 29-30 with the initiating messages; see “[0215] As shown in FIG. 29, the discovery procedure may involve initiating device 2602 and one or more responding devices, e.g., responding devices 2604-2608. In some aspects, responding devices 2606 and 2608 may be configured in the manner of responding device 2604 described above in FIG. 28. Initiating device 2602 may start message sequence chart 2900 by broadcasting a discovery initiation message in stages 2902-2906 (which may involve a single broadcast but is shown in separate stages to show that responding devices 2604-2608 receive the broadcast separately). For example, discovery controller 2710 of initiating device 2602 may 
And is further elaborated “[0199] FIG. 26 shows an exemplary discovery procedure according to some aspects. As shown in FIG. 26, initiating device 2602 may broadcast a discovery initiation message. Responding devices 2604-2608 may be located in the vicinity of initiating device 2602 (e.g., within wireless communication range) and may therefore receive the discovery initiation message. In some aspects, initiating device 2602 and responding devices 2604-2608 may be configured to follow a shared schedule that includes periodic discovery windows. For example, initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule). One or more of the slots in each frame (or every one of a number of frames) may be allocated for discovery procedures, where these blocks of slots allocated for discovery procedures each form a discovery window.”

Argument 3: Applicant states (p. 14)

However, the claim recites that, during a first response slot of the plurality of response slots, the beacon device receives a first response message at a first response time, the first response message comprising a first identifier of a first mobile device that transmitted the first response message. In Ellenbeck, there is no response message. The retransmission message is not to the beacon device. At most Ellenbeck teaches that the responding devices 1904-1914 may identify the initiating device (the beacon). However, Ellenbeck does not teach that the beacon device can identify the mobile device transmitting a first response message. The response message is used specifically for ranging between the devices. Accordingly, the above limitation is not taught or suggested by Ellenbeck.

Examiner respectfully disagrees. Response messages are shown in at least fig 29-30; see 0215 and 0199 above. Furthermore, Ellenbeck in view of Chu is used to teach the full aspect of ranging as claimed in claim 1.
Argument 4: Applicant states (p. 15)
However, it is unclear why the communication techniques of Ellenbeck for emergency messages would incorporate ranging for power saving features. The Office has not explained how and why (with an articulated rationale) someone would modify Ellenbeck based on Chu to arrive at the present claims, without using hindsight. At best, the Examiner simply alleges that one would combine the references to arrive at the present claims, which is forbidden as improper hindsight.

Response 4:
Examiner respectfully disagrees. Ellenbeck says “[0204] Furthermore, the initiating device may also consume more power from repeatedly performing discovery over an extended period of time. In some cases, high system loads (e.g., in densely populated networks) can even lead to permanent collisions”. Chu says “[5:20-25] In some embodiments, a communication device performs a ranging exchange based on various power save features. In an embodiment, for example, a communication device performs a ranging exchange to avoid interference with a notice of absence feature and/or an opportunistic power save feature.” Both Ellenbeck and Chu teach communications and ranging between devices and a clear rationale for reason to combine has been stated. As such the combination Ellenbeck in view of Chu teach the claimed limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 




Claim(s) 1, 3-7, 9, 11, 13, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbeck et al. (US-20210211858 hereinafter Ellenbeck) in view of Chu et al. (US-9974040 hereinafter Chu).
Regarding claim 1, A method comprising performing, by a beacon device (Ellenbeck 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”): 
defining a ranging round (Ellenbeck fig. 19; The double headed arrows between the mobile devices and beacon 1902 define a range of communication; 0010 “FIG. 6 shows an exemplary diagram of retransmission frame windows in a slotted communication schedule”) including an
initial timeslot (Ellenbeck fig. 6 “Time slot”) and a 
plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.) for 
discovering and performing (Ellenbeck 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”), wherein 
each of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each  is 
non-overlapping in time with other of the plurality of response slots (Ellenbeck 0100 “As can be seen in FIG. 8B, retransmission patterns 812 and 814 are orthogonal to each other. In other words, the transmission slots in retransmission patterns 812 and 814 are mutually exclusive (e.g., do not overlap)”; 0086 “TDMA”); 
during the initial timeslot (Ellenbeck fig. 6 “Time slot”), 
broadcasting a (Ellenbeck 0018 “FIG. 14 shows an exemplary exchange of a request and grant for a communication session using randomized retransmissions according to some aspects”; 0387 “The emergency network broadcast may include emergency information about the emergency, such as a location”), and wherein the 
(Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.); 
during a first response slot of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.), 
receiving a first response message at a first response time (Ellenbeck 0138 “Wireless device 1420 may receive the message and respond with a message that grants access to wireless device 1410 in stage 1404”; 0036 “FIG. 32 shows an exemplary message sequence chart of a discovery procedure using response criteria according to some aspects”), the first response message comprising 
a first identifier of a first mobile device that transmitted the first response message (Ellenbeck 0153 “As shown in FIG. 19, network 1900 may include initiating device 1902 and responding devices 1904-1914.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”); 
during the first response slot, transmitting a first acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”) comprising the 
beacon identifier (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.), the 
first identifier of the first mobile device (Ellenbeck 0396 “wireless device 5106 may proceed to transmit an emergency indicator beacon in stage 5408. This emergency indicator beacon may notify nearby wireless devices (e.g., wireless devices 5108-5116) that wireless device 5106 is preparing to transmit an emergency message”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”), and a 
(Ellenbeck 0390 “timestamp”), the 
first time information determined using first response time; during a second response slot of the plurality of response slots, (Ellenbeck 0397 “controller 5212 may specify identify information of wireless device 5106, identify a data channel on which the emergency message will be transmitted, ; 
receiving a second response message at a second response time (Ellenbeck 0153 “responding devices 1904-1914 connect to initiating device 1902 at different points over an extended duration of time”; [The multiple devices 1904-1914 at different points send and receive messages from the initiating device 1902 and thus correspond to a plurality response slots.]; 0165 “confirmation message payload m.sub.p may include communication parameters that the verified responding device can use to continue communicating with initiating device 1902”), the 
second response message comprising the beacon identifier (Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19 and its responding devices 1904-1914 correspond to a plurality of response messages because the responding devices ; 0165 “ confirmation message payload m.sub.p may include communication parameters that the verified responding device can use to continue communicating with initiating device 1902”), a 
second identifier of a second mobile device that transmitted the second response message (Ellenbeck 0153 “As shown in FIG. 19, network 1900 may include initiating device 1902 and responding ; and during the 
second response slot, transmitting a second acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”)
comprising the second identifier of the second mobile device and second time information indicating a second (Ellenbeck 0121 “if the decoded transmission does not identify receiver 1100 as the target receiver, detector 1110 may proceed to evaluate the second-occurring time slot after it is buffered by buffer 1108 and may repeat stages 1206-1214 using this second-occurring time slot as the target slot.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; See above citation).
Ellenbeck does not explicitly teach ranging, ranging request and distance.
However, in a related field of endeavor, Chu teaches ranging, ranging request, first time information associated with a first distance and distance between the beacon device and the second mobile device (Chu 5:4-7 “the communication devices perform a ranging exchange to estimate the distance between them, for example, based on a “time of flight” calculation for exchanged messages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck with the ranging techniques of Chu for the advantage of power save features (Chu 5:22-25).

Regarding claim 3, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach further comprising 
calculating a first reply time as a time difference (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”) between receipt of the first response message and transmission (Chu 15:26-32 “In response to the ranging request 710, the first communication device 702 transmits an action frame 720 and stores a departure time indicator (T1) or “time of departure” for the corresponding transmission, in an embodiment. The second communication device 704 receives the action frame 720 and stores an arrival time indicator T2 or “time of arrival” for the corresponding reception.”) of the 
first acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”), wherein the 
first time information comprises the first response time minus the first reply time (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”).

Regarding claim 4, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach further comprising 
calculating a second reply time as a time difference between receipt of the second response message and transmission (Chu 15:38-49 “In response to the action frame 720, the second communication device 704 transmits an acknowledgment 722 and stores a departure time indicator T3 , of the 
second acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”), wherein the 
second time information comprises the second response time minus the second reply time (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”).

Regarding claim 5, Ellenbeck in view of Chu teach The method of claim 1. Chu further teaches calculating a first round trip time as a time difference between the request time and the first response time (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”; RTT corresponds to round trip time).

6, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach further comprising during a 
first time slot of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.), 
receiving a first range message comprising a first distance calculated by the first mobile device (Chu 5:4-7 “the communication devices perform a ranging exchange to estimate the distance between them, for example, based on a “time of flight” calculation for exchanged messages”; 4:52 “communication device such as a smartphone”).

Regarding claim 7, Ellenbeck in view of Chu teach The method of claim 1. Chu further teaches further comprising 
transmitting information to the first mobile device based at least in part on the first distance between the beacon device and the first mobile device (Chu 8:13-23 “communication device 25-1 includes an FTM capable indicator or “FTM capable bit” in a transmitted beacon frame. In response, the communication device 14 requests an FTM ranging exchange “As Soon As Possible,” in an embodiment. Upon receipt of an action frame for the FTM ranging exchange, the communication device 14 estimates or derives a range between the communication device 14 and the communication device 25-1 from time indicators (e.g., timestamps) included in the action frames or corresponding acknowledgment frames.”; 5:4-5 “communication devices perform a ranging exchange to estimate the distance between”; see fig. 11 “TRANSMIT BEACON FRAME” and “PERFROM RANGING EXCHANGE”). 


9, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck further teaches further comprising 
dynamically changing (Ellenbeck 0091 “N time slots out of L past time slots . . . N and L increase”) a 
number of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.) based at least in part on 
collisions detected during the response slots (Ellenbeck 0202 “In some cases, initiating device 2602 may perform a retransmission of the discovery initiation message, such as by using the next (or any subsequent) scheduled discovery window after the discovery window in which responding devices 2604-2608 . . . this can help with collisions”; 0228 “In this example, responding devices 2604 and 2606 may select different channels from the plurality of channels, and may therefore transmit their respective discovery response messages without collisions.”; 0396 “discovery channel may be composed of certain slots”; Channels refer to Time Division Multiple Access (TDMA) scheme (0086)).
Regarding claim 11, Ellenbeck teaches A computer-readable medium storing a plurality of instructions that (Ellenbeck 0066 “a non-transitory computer-readable medium in which data or information can be stored”), when executed by one or more 
processors of a computing device (Ellenbeck 0066 “processor registers”), cause the one or more processors to perform operations comprising: defining a 
ranging round (Ellenbeck fig. 19; The double headed arrows between the mobile devices and beacon 1902 define a range of communication; 0010 “FIG. 6 shows an exemplary diagram of retransmission frame windows in a slotted communication schedule”) including an 
initial timeslot (Ellenbeck fig. 6 “Time slot”) and a 
plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.) for 
discovering and performing (Ellenbeck 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”), wherein 
each of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.) is 
non-overlapping in time with other of the plurality of response slots (Ellenbeck 0100 “As can be seen in FIG. 8B, retransmission patterns 812 and 814 are orthogonal to each other. In other words, the transmission slots in retransmission patterns 812 and 814 are mutually exclusive (e.g., do not overlap)”; 0086 “TDMA”); 
during the initial timeslot (Ellenbeck fig. 6 “Time slot”), 
broadcasting a (Ellenbeck 0018 “FIG. 14 shows an exemplary exchange of a request and grant for a communication session using randomized retransmissions according to some aspects”; 0387 “The emergency network broadcast may include emergency information about the emergency, such as a location”), and wherein the 
(Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.); 
during a first response slot of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.), 
receiving a first response message at a first response time (Ellenbeck 0138 “Wireless device 1420 may receive the message and respond with a message that grants access to wireless device 1410 in stage 1404”; 0036 “FIG. 32 shows an exemplary message sequence chart of a discovery procedure using response criteria according to some aspects”), the first response message comprising a 
first identifier of a first mobile device that transmitted the first response message (Ellenbeck 0153 “As shown in FIG. 19, network 1900 may include initiating device 1902 and responding devices 1904-1914.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”); during the 
first response slot, transmitting a first acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”) comprising the 
beacon identifier, the first identifier of the first mobile device (Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.), and a 
(Ellenbeck 0390 “timestamp”), the 
first time information determined using first response time; during a second response slot of the plurality of response slots (Ellenbeck 0397 “controller 5212 may specify identify information of wireless device 5106, identify a data channel on which the emergency message will be transmitted, and/or identify a time when the emergency message will be transmitted. The emergency indicator beacon may therefore include information that wireless devices 5108-5116 can use to receive the emergency message.”; 0165 “confirmation message payload m.sub.p may include communication parameters that the verified responding device can use to continue communicating with initiating device 1902”; fig. 22 elements 2206 and 2208 show a first and second message for along responding device 1904 to the initiating device 1902 and communications is through time slots as previously cited.; 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots), 
receiving a second response message at a second response time (Ellenbeck 0153 “responding devices 1904-1914 connect to initiating device 1902 at different points over an extended duration of time”), the 
second response message comprising the beacon identifier (Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.), a 
second identifier of a second mobile device that transmitted the second response message (Ellenbeck 0153 “As shown in FIG. 19, network 1900 may include initiating device 1902 and responding ; and during the 
second response slot, transmitting a second acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”) comprising the 
second identifier of the second mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”) 
and second time information indicating a second 
Ellenbeck does not explicitly teach ranging request and distance.
However, in a related field of endeavor, Chu teaches ranging request and first time information associated with a first distance (Chu 5:4-7 “the communication devices perform a ranging exchange to estimate the distance between them, for example, based on a “time of flight” calculation for exchanged messages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck with the ranging techniques of Chu for the advantage of power save features (Chu 5:22-25).

13, Ellenbeck teaches A method comprising performing, by a first mobile device: 
receiving a broadcast (Ellenbeck 0018 “FIG. 14 shows an exemplary exchange of a request and grant for a communication session using randomized retransmissions according to some aspects”; 0387 “The emergency network broadcast may include emergency information about the emergency, such as a location”), the broadcast 
(Ellenbeck 0389 “Location 5504 may be a field that includes location information, such as GPS coordinates that identify the location or area of the emergency.”; 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”; 1902 corresponds to a beacon see fig. 19.) wherein the broadcast 
(Ellenbeck fig. 19; The double headed arrows between the mobile devices and beacon 1902 define a range of communication; 0010 “FIG. 6 shows an exemplary diagram of retransmission frame windows in a slotted communication schedule”; “Time Slot” 1-4 is illustrated in fig. 6) and a 
plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence of frames that are each composed of multiple slots (e.g., a time-slotted schedule)”; fig. 6 shows each frame window having a plurality of time slots.), wherein 
each of the plurality of response slots is non-overlapping in time with other of the plurality of response slots (Ellenbeck 0100 “As can be seen in FIG. 8B, retransmission patterns 812 and 814 are orthogonal to each other. In other words, the transmission slots in retransmission patterns 812 and 814 are mutually exclusive (e.g., do not overlap)”; 0086 “TDMA”); 
selecting a first response slot of the plurality of response slots (Ellenbeck 0199 “initiating device 2602 and responding devices 2604-2608 may follow a shared schedule composed of a sequence , wherein the selecting the first response slot comprises 
choosing the first response slot randomly or pseudo- randomly (Ellenbeck fig. 18 element 1804 “Randomly select a retransmission from a candidate set of retransmission patterns”; 0090 “FIG. 5, transmitters 302-306 may each randomly select N time slots to perform transmissions”); 
transmitting a first response message at a first response time (Ellenbeck 0179 “message code processor 2110 may transmit the response message via RF transceiver”), the 
first response message comprising a first identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”); 
receiving a first acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”)
comprising the first identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”) and a 

calculating a first 
 ranging request, first time information associated with a first distance and distance.
However, in a related field of endeavor, Chu teaches ranging request and first time information associated with a first distance and distance (Chu 5:4-7 “the communication devices perform a ranging exchange to estimate the distance between them, for example, based on a “time of flight” calculation for exchanged messages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck with the ranging techniques of Chu for the advantage of power save features (Chu 5:22-25).

Regarding claim 15, Ellenbeck in view of Chu teach The method of claim 13. Chu further teaches wherein the 
first time information is calculated based at least in part on a first time difference between a transmission time of the first response message and a reception time of the first acknowledgement message minus a delay time (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”), the 
delay time calculated as a second time difference between receipt of the first response message and transmission of the first acknowledgment message (Chu 15:38-49 “In response to the action frame 720, the second communication device 704 transmits an acknowledgment 722 and stores a departure time indicator T3 for the corresponding transmission, in an embodiment. The first communication device 702 receives the acknowledgment 722 and stores an arrival time indicator T4 for the corresponding reception, in an embodiment. In response to receipt of the acknowledgment 722, the first communication device 702 transmits an action frame 730 to the second communication device 704 that includes the departure time indicator T1 and the arrival time indicator T4, in an embodiment. The second communication device 704 transmits an acknowledgment 732 in response to the action frame .

Regarding claim 16, Ellenbeck in view of Chu teach The method of claim 13. Ellenbeck further teaches wherein the first time information is calculated by the beacon device (Ellenbeck 0397 “For example, controller 5212 may provide the emergency indicator beacon (e.g., as a bitstream) to transmitter 5210”).

Regarding claim 17, Ellenbeck in view of Chu teach The method of claim 13. Chu further teaches further comprising receiving information based at least in part on the first distance between the beacon device and the first mobile device (Chu 5:4-7 “the communication devices perform a ranging exchange to estimate the distance between them, for example, based on a “time of flight” calculation for exchanged messages”; 8:14 ““FTM capable bit” in a transmitted beacon frame”).

Regarding claim 19, Ellenbeck in view of Chu teach The method of claim 13. Ellenbeck further teaches further comprising 
dynamically changing a number of the plurality of response slots based at least in part on collisions detected during the plurality of response slots (Ellenbeck 0273 “discovery controller 2710 may be configured to dynamically adapt the response criteria in stage 3228 based on the number of responding devices that responded to one or more previous discovery initiation messages. Initiating device 2602 may therefore be able to adapt the response criteria to the collision probability.”).

(s) 2, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbeck et al. (US-20210211858 hereinafter Ellenbeck) in view of Chu et al. (US-9974040 hereinafter Chu) and in further view of Marri Sridhar et al. (US-20200068520 hereinafter Marri Sridhar).
Regarding claim 2, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach further comprising: 
transmitting an advertising (Chu 6:16 “advertisement transmitted”) packet using a 
first wireless protocol (Ellenbeck “FIG. 10 shows an exemplary method for transmitting a packet”; 0074 “Exemplary communication protocols include LTE, UMTS, GSM, WiMAX, Bluetooth, WiFi, mmWave, etc., any of which may be applicable to radio communication network 100”); 
calculating a time until a subsequent ranging request (Chu fig. 7; 10:26 “ranging request 710”; 5:42-43 “plurality of communication devices 25”; There are multiple ranging requests being done to a plurality of communication devices and thus there is a calculated time between the subsequent ranging requests) is to be transmitted using a (Ellenbeck 0288 “discovery controller 2810 may monitor the time between receipt of discovery initiation messages from initiating device 2602 and may calculate the average interval between received discovery initiation messages.”; 0083 “transmitter performs retransmissions according to an evenly distributed schedule in time (e.g., every X ms after the initial transmission)”); and 
transmitting, using the (Chu 15:26-32 “In response to the ranging request 710, the first communication device 702 transmits an action frame 720 and stores a departure time indicator (T1) or “time of departure” for the corresponding transmission, in an embodiment. The second communication device 704 receives the action frame 720 and stores an arrival time indicator T2 or “time of arrival” for the corresponding reception.”; 6:16 “advertisement transmitted by the P2P device 14”).
second wireless protocol.
However, in a related field of endeavor, Marri Sridhar teaches second wireless protocol (Marri Sridhar 0034 “FIG. 7 depicts a flowchart with example operations for selecting from among different ranging protocol parameters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and the ranging techniques of Chu with the protocol parameters of Marri Sridhar for the advantage of enabling ranging protocols to operate more efficiently in different wireless channel conditions (Marri Sridhar 0046). 

Regarding claim 12, Ellenbeck in view of Chu teach The computer readable medium of claim 11. Ellenbeck in view of Chu further teach wherein the 
plurality of instructions that, when executed by the one or more processors of the computing device, cause the one or more processors to further perform operations comprising (Ellenbeck 0078 “ digital signal processor 208 may execute processing functions with software via the execution of executable instructions”): 
transmitting an advertising packet (Chu 6:16 “advertisement transmitted by the P2P device 14”; 15:26-32 “In response to the ranging request 710, the first communication device 702 transmits an action frame 720 and stores a departure time indicator (T1) or “time of departure” for the corresponding transmission, in an embodiment. The second communication device 704 receives the action frame 720 and stores an arrival time indicator T2 or “time of arrival” for the corresponding reception”) using a 
first wireless protocol (Ellenbeck “FIG. 10 shows an exemplary method for transmitting a packet”; 0074 “Exemplary communication protocols include LTE, UMTS, GSM, WiMAX, Bluetooth, WiFi, mmWave, etc., any of which may be applicable to radio communication network 100); 
calculating a time until a subsequent ranging request (Chu 10:26 “ranging request 710” 18:15 “ranging request 342”; 5:42-43 “plurality of communication devices 25”; 10:24-26 “ first communication device 302 and the second communication device 304 are similar to the communication devices 14 and/or 25”; There are multiple ranging requests being done to a plurality of communication devices and thus there is a calculated time between the subsequent ranging requests) is to be transmitted using a (Ellenbeck 0083 “transmitter performs retransmissions according to an evenly distributed schedule in time (e.g., every X ms after the initial transmission)”); and 
transmitting, using the (Chu 15:26-32 “In response to the ranging request 710, the first communication device 702 transmits an action frame 720 and stores a departure time indicator (T1) or “time of departure” for the corresponding transmission, in an embodiment. The second communication device 704 receives the action frame 720 and stores an arrival time indicator T2 or “time of arrival” for the corresponding reception.”; 6:16 “advertisement transmitted by the P2P device 14”), the 
acquisition packet transmitted at a predetermined time period after transmitting the advertising packet (Chu 15:26-32 “In response to the ranging request 710, the first communication device 702 transmits an action frame 720 and stores a departure time indicator (T1) or “time of departure” for the corresponding transmission, in an embodiment. The second communication device 704 receives the action frame 720 and stores an arrival time indicator T2 or “time of arrival” for the corresponding reception.”; 6:16 “advertisement transmitted by the P2P device 14”).
Ellenbeck in view of Chu does not explicitly teach second wireless protocol.
second wireless protocol (Marri Sridhar 0034 “FIG. 7 depicts a flowchart with example operations for selecting from among different ranging protocol parameters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and the ranging techniques of Chu with the protocol parameters of Marri Sridhar for the advantage of enabling ranging protocols to operate more efficiently in different wireless channel conditions (Marri Sridhar 0046).

Regarding claim 14, Ellenbeck in view of Chu teach The method of claim 13. Ellenbeck in view of Chu further teach further comprising: 
receiving an advertising packet (Chu 17:16-17 “probe request is received on the first channel during the advertise state”) using a 
first wireless protocol (Chu 4:26-27 “ wireless communication network” fig. 9 ); determining a 
first window (Ellenbeck fig. 6 “frame window” ) for 
receiving an acquisition packet (Chu 17:13-17 “At block 904, during the advertise state the first communication device transmits a probe response to a first probe request transmitted by a second communication device on the first channel if the first probe request is received on the first channel during the advertise state”) using a 
based at least in part in a first time, the first time based on receiving the advertising packet (Chu 17:13-17 “At block 904, during the advertise state the first communication device transmits a probe response to a first probe request transmitted by a second communication device on the first channel if the first probe request is received on the first channel during the advertise state”; fig. 9 ; 
receiving, using the (Chu see above; fig. 9 “FTM Action Frame”; FTM stands for Fine Tune Measurment) for 
receiving a poll message (Chu 11:15 “PS-Poll request 338 ”), the 
acquisition packet transmitted at a predetermined time period after transmitting the advertising packet; 
calculating a second window for receiving the poll message (Chu 11:15 “PS-Poll request 338 ”) based at least in part on a 
second time and the calculated time (Chu 15:38-49 “In response to the action frame 720, the second communication device 704 transmits an acknowledgment 722 and stores a departure time indicator T3 for the corresponding transmission, in an embodiment.; 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”), the second time based on 
receiving the acquisition packet (Chu 17:13-17 “At block 904, during the advertise state the first communication device transmits a probe response to a first probe request transmitted by a second communication device on the first channel if the first probe request is received on the first channel during the advertise state”; see above “acknowledgment 722”); and 
receiving the poll message (Chu 11:15 “PS-Poll request 338 ”) during the 
second window (Chu fig. 3 “PS Poll”, elements 312 314 332 334 are CTWindows (Client Time Windows)).
Ellenbeck in view of Chu does not explicitly teach second wireless protocol.
However, in a related field of endeavor, Marri Sridhar teaches second wireless protocol (Marri Sridhar 0034 “FIG. 7 depicts a flowchart with example operations for selecting from among different ranging protocol parameters.”).
.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbeck et al. (US-20210211858 hereinafter Ellenbeck) in view of Chu et al. (US-9974040 hereinafter Chu) and in further view of Cherian et al. (US-20190124654 hereinafter Cherian).

Regarding claim 8, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach wherein the 
ranging request (Chu 11:18-19 “ranging request such as an FTM request 342”) includes (Ellenbeck 0088 “each of receivers 308-312 may know which time slots the N transmissions from their respective target transmitters occur in.”).
(Chu 8:20-23 “time indicators (e.g., timestamps) included in the action frames or corresponding acknowledgment frames.”; time indicators correspond to slots ).
Ellenbeck in view of Chu do not explicitly teach information on a number of available slots.
However, in a related field of endeavor, Cherian teaches information on a number of available slots (Cherian 0039 “AP 104, may transmit to one or more STAs. e.g., STA 114, 116, information indicative of the slot structure and the slot schedule 204. For example, the slot structure information may include information indicative of a number of slots included in the TDD frame 202. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and 

Regarding claim 18, Ellenbeck in view of Chu teach The method of claim 13. Ellenbeck further teaches wherein the broadcast ranging request includes (Ellenbeck 0088 “each of receivers 308-312 may know which time slots the N transmissions from their respective target transmitters occur in.”).
Ellenbeck in view of Chu do not explicitly teach information on a number of available slots.
However, in a related field of endeavor, Cherian teaches information on a number of available slots (Cherian 0039 “AP 104, may transmit to one or more STAs. e.g., STA 114, 116, information indicative of the slot structure and the slot schedule 204. For example, the slot structure information may include information indicative of a number of slots included in the TDD frame 202. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and the ranging techniques of Chu with the slot schedules and use cases of Cherian for the advantage of suppressing interference (Cherian 0033).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbeck et al. (US-20210211858 hereinafter Ellenbeck) in view of Chu et al. (US-9974040 hereinafter Chu) and in further view of Monaghan et al. (US-20170048904 hereinafter Monaghan).
Regarding claim 10, Ellenbeck in view of Chu teach The method of claim 1. Ellenbeck in view of Chu further teach further comprising: 
receiving a third response message at a third response time when the first acknowledgement message is (Ellenbeck 0411 “In some aspects, wireless device 5106 may be configured to  by the 
first mobile device (Ellenbeck 0153 “responding devices 1904-1914 connect to initiating device 1902 at different points over an extended duration of time”), the 
third response message comprising an identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”); 
calculating a third round trip time as a time difference between the request time and a third response time (Chu 16:8-11 “the second communication device 704 uses the round trip time RTT to estimate a distance to the first communication device 702.”); 
calculating a third reply time for processing the third round trip time (Chu 16:8-11 “the second communication device 704 uses the round trip time RTT to estimate a distance to the first communication device 702.”; 13:9-10 “third communication device 406 uses the timing parameters received from the beacon frame 412”; 12:45-46 “ timing parameters include one or more of a start time 442, a duration 444, an interval 446”; 4:7-10 “FIG. 4 is an example timing diagram illustrating first, second, and third communication devices of a P2P group performing a ranging exchange, according to an embodiment”) and 
generating a third acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to ; and 
transmitting, the third acknowledgement message (Ellenbeck 0451 “transmit an acknowledgement”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure”; See above) comprising the 
identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”) and 
third time information indicating the first distance between the beacon device and the first mobile device, the third time information determined using the third response time(Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”; 11:3-5 “In the embodiment illustrated in FIG. 3, the first communication device 302 transmits beacon frames 316, 336, and 356 at TBTTs 310, 330, and 350, respectively.”; TBTT corresponds to target beacon transmission time.).
Ellenbeck in view of Chu does not explicitly teach acknowledgement message is not received.
However, in a related field of endeavor, Monaghan teaches response message at a third response time when the first acknowledgement message is not received (Monaghan 0046 “If an acknowledgment including the message identification is not received after the predetermined number of retransmissions, the message is marked as failed. In some embodiments, the user is notified that the transmission of a message has failed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and the ranging techniques of Chu with the message controller of Monaghan for the advantage of communicating between mobile devices when a cellular or area network is unavailable (Monaghan 0005).
20, Ellenbeck in view of Chu teach The method of claim 13. Ellenbeck in view of Chu further teach further comprising: 
transmitting a third response message at a third response time (0179 “ message code processor 2110 may transmit the response message”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure”; Devices 1904-1914 correspond to a plurality of response messages) when the 
first acknowledgement message is (Ellenbeck 0411 “In some aspects, wireless device 5106 may be configured to transmit the emergency message in unacknowledged mode. Accordingly, after wireless device 5108 successfully receives and decodes the emergency message, controller 5312 may not send an acknowledgement to wireless device 5106 (and, likewise, may not send a non-acknowledgement if decode is unsuccessful)”), the 
third response message comprising an identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”); and 
receiving, a third acknowledgement message (Ellenbeck 0120 “protocol processor of receiver 1100, which may then transmit an ACK to the target transmitter that signifies the transmission was successfully received. Receiver 1100 may then repeat the procedure of method 1200 for the next retransmission frame window following the current retransmission frame window, such as to detect another transmission addressed to receiver 1100.”; 0107 “The target receiver may then be configured to transmit an acknowledgement (ACK) to transmitter 900”; 0023 “FIG. 19 shows an exemplary D2D network for a one-to-many discovery procedure according to some aspects”) comprising the 
identifier of the first mobile device (Ellenbeck 0164 “responding devices 1904-1914, may detect and read the discovery message to identify initiating device 1902”) and 
third time information indicating the first distance between the beacon device and the first mobile device, the third time information determined using the third response time (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”; 11:3-5 “In the embodiment illustrated in FIG. 3, the first communication device 302 transmits beacon frames 316, 336, and 356 at TBTTs 310, 330, and 350, respectively.”; TBTT corresponds to target beacon transmission time.).
Ellenbeck in view of Chu does not explicitly teach acknowledgement message is not received.
However, in a related field of endeavor, Monaghan teaches response message at a third response time when the first acknowledgement message is not received (Monaghan 0046 “If an acknowledgment including the message identification is not received after the predetermined number of retransmissions, the message is marked as failed. In some embodiments, the user is notified that the transmission of a message has failed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to device communication technique of Ellenbeck and the ranging techniques of Chu with the message controller of Monaghan for the advantage of communicating between mobile devices when a cellular or area network is unavailable (Monaghan 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Lee et al. (US-20200366335) discloses “Provided are an electronic device that performs ranging by using an ultra wide-band (UWB) communication scheme and an operation method of the electronic device. The operation method of the first electronic device includes transmitting a first ranging control message (RCM) comprising interval information to a second electronic device, determining a first time to transmit a second RCM based on 
Patil (US-9439039) discloses “A method, an apparatus, and a computer program product for wireless communication are provided. The apparatus may be an eNB. The apparatus may be configured to receive a first message from a UE. The first message may include at least one of a first request to participate in D2D positioning or a second request to participate in D2D ranging. The apparatus may be configured to determine at least one of whether to allow the UE to participate in D23D positioning or whether to allow the UE to participate in D2D ranging based on the received first message. The apparatus may be configured to transmit a second message to the UE based on the determination. (See abstract).”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648  

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648